Citation Nr: 0319105	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-08 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a post-operative 
scar, residuals of a removed right testicle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied an increased evaluation for a 
post-operative scar, residuals of a removed right testicle.

In September 1999, the RO received statements from private 
physicians who have indicated that the veteran suffers from 
depression due to pain related to his service-connected post-
operative scar, a residual of a removed right testicle.  The 
veteran underwent a VA examination in April 2000 in which a 
similar opinion was expressed.  In a statement dated in 
November 2001, the veteran raised several issues related to 
residuals of a removed right testicle.  Specifically, he 
stated that an earlier effective date for the award of 10 
percent was warranted and that he had depression and high 
blood pressure secondary to residuals of a removed right 
testicle.  To the extent that these statements and evidence 
raised additional issues for adjudication, they are referred 
to the RO for appropriate action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).   

Although the veteran was notified of the law and regulations 
in an October 2002 supplemental statement of the case, not 
all of the VCAA requirements have been met.  Specifically, VA 
did not notify the veteran what evidence, if any, will be 
obtained by him and which evidence, if any, will be retrieved 
by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

Furthermore, effective August 30, 2002, the regulations 
addressing skin disorders were revised (see 38 C.F.R. 
§ 4.118).  It does not appear that the veteran has been 
advised of the changes, nor has he been evaluated under the 
revised criteria.

The veteran contends that the post-operative residuals of a 
removed right testicle include limitation of motion of the 
right hip.  While a 10 percent evaluation is the maximum 
allowed under Diagnostic Codes 7804 (superficial scars) and 
8530 (paralysis of the ilio-inguinal nerve), a higher 
evaluation is possible under code 7805 (other scars) in which 
the disability is evaluated based on limitation of the 
affected part.  This code should be taken into consideration 
in evaluating the veteran's disability.

Since the veteran has not undergone a VA examination since 
April 2000, another VA examination is recommended in order to 
assess the current level of disability.

The RO should also attempt to obtain any ongoing treatment 
records for the veteran's disability since August 2001.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
post-operative residuals of a removed 
right testicle since August 2001.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.

2.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

3.  The RO is to arrange for the veteran 
to undergo an genitourinary examination 
to determine the nature and extend of 
disability from residuals of 
postoperative removal of a right 
testicle.  Any tests or studies deemed 
necessary to make these determinations 
should be undertaken or ordered by the 
physician.  Send the claims folder to the 
physician for review.  There should be a 
notation in the report to indicate that 
the records were reviewed.

All pertinent medical complaints, 
symptoms and clinical findings should be 
noted.  In examining the veteran, the 
physician should note the condition of 
the veteran's post operative scar.  It 
should be noted whether or not the scar 
is painful or tender.  In addition, the 
physician should note the range of motion 
of the veteran's right thigh to include 
extension, flexion, abduction, and 
adduction. 

With regard to the following, the 
physician should only address those 
manifestations and findings that are 
attributed only to the post-operative 
residuals of a removed right testicle, if 
feasible.  Identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result 
of the veteran's post-operative residuals 
of a removed right testicle.  

The extent of any weakened movement, 
excess fatigability or incoordination 
should be specifically assessed.  The 
physician should also express an opinion, 
if feasible, as to whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and express this in 
terms of additional limitation of motion 
during flare-ups.  If not feasible, the 
examiner should so state.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim.  If applicable, separate 
evaluations should be assigned if 
residuals exist that result in distinct 
and separate manifestations.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




